Citation Nr: 1610231	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected chronic obstructive pulmonary disease (COPD), previously evaluated as bronchitis.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1978.  There appears to have been a second period of active duty from January 1984 to August 1993, but there are no documents in the claims file, such as a DD Form 214, which are usually accepted for the purpose of verifying service.  In the electronic file (VBMS) under "Military Service", this second period of active duty is shown, and it is noted that it was "verified," although not by "VADS", and so the Regional Office (RO) must have used another means of verification.  It appears from the service treatment records that there was also service in the Air National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from June 2009 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 2009, the RO denied service connection for a left knee condition and a right knee condition.  In March 2012, the RO granted service connection for bronchitis and assigned a noncompensable rating.  In a November 2015 statement of the case, the RO determined that COPD was a more accurate diagnosis of the Veteran's condition.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge regarding his left knee and right knee conditions.  A transcript of the proceeding is associated with the claims file.

In a January 2016 Form 9, the Veteran appealed the evaluation for COPD and requested a hearing before the Board by live videoconference.  This hearing has not yet been held.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Reasons for Remand: To schedule the Veteran for a videoconference hearing regarding his disability rating for COPD and to obtain an addendum medical opinion regarding the etiology of disabilities in his bilateral knees.

I.  Disability Rating for COPD

In a January 12, 2016 Form 9, the Veteran appealed the disability rating assigned for his service-connected COPD.  On the Form 9, he requested a hearing before the Board by live videoconference.  The Veteran has yet to be scheduled for a hearing and there is no indication the Veteran withdrew his request.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2015).  

Accordingly, the Board will remand the claim to afford the Veteran a hearing before a Veterans Law Judge in accordance with his request.

II. Service Connection for Left and Right Knee Conditions

In October 2008, the Veteran filed claims for service connection for a left knee condition and a right knee condition.

The Veteran's service treatment records (STRs) indicate he injured his left knee while on active duty in November 1968.  It was indicated that he had a clean abrasion and the knee was tender.  X-rays were negative.  His June 1987 separation examination noted painful joints referring to arthritis, which also appeared on a periodic Air Force National Guard Examination in October 1987.  However, no further treatment specific to the knees appears in the service records and the Veteran did not check that he had a "trick" or locked knee on any periodic Report of Medical History.  

Private treatment records indicate the Veteran initially sought post-service treatment in 1999 and degenerative joint disease (DJD) was identified in his left knee following a finding of a torn meniscus.  A May 2003 record indicated the beginning of pain in the right knee.

In December 2009, the Veteran underwent a VA examination in connection with his claim.  The RO sought an opinion has to whether the Veteran had currently diagnosed knee conditions that were directly related to service or whether the right knee condition was at least as likely as not caused by or aggravated by a left knee condition that had onset in service.  The examiner noted the left knee injury in November 1968 and that the Veteran did not seek follow-up treatment.  The examiner also noted general examinations and "fit for duty" slips after the injury that did not document knee problems.  The Veteran indicated that pain started when he stood up and his left knee buckled in May 1999.  He had an arthroscopy of the left knee, and the medial meniscus was removed.  It was indicated he underwent Synvisc injections prior to a total left knee replacement.  The Veteran expressed the belief that the osteoarthritis diagnosed in his right knee is related to his left knee disability which he believes had onset during service because of "compensating."

Following a review of the record, the examiner concluded that the Veteran's knee complaints were not caused by or a result of service.  As to the left knee, the examiner opined:

No record of treatment between 1968 and 1999 to establish a chronic disabling condition.  This is a period of 25 years.  Further knee complaints began in 1999, when he was 52 years old.  This is consistent with age-related degenerative osteoarthritis of the knee.

As to the right knee, the examiner opined:

No complaints are found in the service medical records, [sic] and no complaints in other records until 6 years after his discharge.  Further knee complaints began in 1999, when he was 52 years old.  This is consistent with age-related degenerative osteoarthritis of the knee.

In a May 2011 statement, the Veteran stressed that he entered the military when he was 18 years old and served over 20 years.  He indicated his job was working on airplanes which required doing inspections and climbing up on ladders or jumping off the wings.  In addition, he had to run to maintain his weight in accordance with Air Force standards.  He indicated his belief that all these activities led, over time, to the current problems with his knees.

In a December 2011 statement, the Veteran repeated his belief that working on aircraft during his military career caused him to have knee problems.  He stated he had "to jump off airplane wings, climb and board airplane ladders while working and standing to complete the job."  He indicated he did not feel his injuries were caused overnight and that his 20 years of working on aircrafts "finally caught up" with him, leaving him in pain.  

In January 2012, the Veteran submitted a statement of a Staff Physician Assistant at the Brooke Army Medical Center (BAMC) who indicated he had been following the Veteran's treatment subsequent to his left knee replacement.  The Assistant indicated that the Veteran's bilateral knee pain began in 1969 upon his return from Vietnam and had worsened over the subsequent decades.  In a May 2012 statement, Dr. K.K., an orthopedist at BAMC, indicated he treated the Veteran for right knee osteoarthritis and also subsequent to his left knee replacement. He, too, indicated the Veteran's bilateral knee pain began in 1969.  Both individuals commented that the Veteran might benefit from joint replacement surgery in the right knee in the future and that the Veteran's condition should be regarded as permanent and as resulting from military duty.

In July 2015, the Veteran testified before the Board.  He indicated he was a parachute rigger for the first 12 or 13 years of his 21 years of active duty service. He indicated that such job entailed packing personnel chutes and basically standing on his feet all day.  He indicated going up and down ladders and jumping off ladders about 22 to 24 inches to the ground.  He also indicated jumping off airplane wings to the ground between 30 and 40 inches.  He reported doing these activities 10 to 12 times per day. He indicated that if he had complained or gone to sick call every time he had aches and pains, he would not have been certified for worldwide mobility and he feared being discharged.  He also indicated that he had participated in training for certification as a life support technician.   Such training involved running through the forest with a backpack and doing survival training in water.  The Veteran stated that this also took a toll on his knees.  The Veteran's representative pointed out that the service treatment records do show many ankle and leg problems which he believed demonstrated that the Veteran's duties were causing stress on his legs generally.  In regard to post-service treatment, the Veteran testified that between separation from service in 1993 and his initial treatment for his left knee in 1999, he went to school and was working as an armored guard.  He stated he also worked at O'Reilly's and AutoZone so he was on his feet a lot.  He indicated he had aches and pain, but he never thought his knees were bad prior to the left knee buckling in 1999.  The Veteran reported having a total left knee replacement in June 2005 and having revisions of the replacement in May 2009 and January 2013.  His right knee was replaced in June 2014.  

The Board finds that prior to final adjudication of the claims an addendum medical opinion should be sought to consider the Veteran's lay statements regarding his activities during service.  The examiner should be asked whether it is at least as likely as not that the DJD in the Veteran's knees was caused by wear and tear during service as it is due to age or any other factor that causes arthritis.

Prior to obtaining this opinion, the RO should ensure that all outstanding VA treatment records and private treatment records are associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board on the issue of the evaluation of his service-connected COPD in accordance with applicable procedures. The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

2.  Associate all outstanding VA treatment records with the claims file.

3.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his knee disabilities that are not already in the claims file.  Request any records properly identified by the Veteran. 

4.  Following the requested development of the record, provide access to the electronic claims file to a suitable VA examiner to provide an addendum opinion regarding the likely etiology of the current disabilities in the Veteran's bilateral knees, specifically whether it is at least as likely as not that the current disabilities in the Veteran's knees were caused by wear and tear during service as it is due to age or any other factor that causes arthritis.

The examiner should carefully consider the Veteran's lay statements in support of claim and his hearing testimony that despite the fact that he did not seek extensive treatment for his knees during his 20 years of service that the nature of his duties caused wear and tear in his knees that led to the necessity for a total knee replacement on the left in 2005 and a total knee replacement on the right in 2014.

Following review of the claims file, to include the Veteran's service treatment records, VA treatment records, and private treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disabilities in the Veteran's left knee and right knee had onset during service given the length of that service and his activities during that time.

In addition, the examiner should consider the Veteran's contention that his left knee disability had onset in service following an injury in 1968 and that his right knee disability, if it cannot be considered directly related to his years in the military, was caused by or aggravated by the left knee disability.

IF the examiner finds that it is at least as likely as not that the left knee disability is directly related to service, but the right knee disability is not, the examiner should provide an opinion as to whether it is at least as likely as not that the right knee disability was caused by or aggravated by the left knee disability.  

An opinion as to causation and aggravation must be rendered.  If the service-related left knee disability contributed to or accelerated the Veteran's current right knee disability, the examiner must state to what extent the disability did so.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

A discussion of the underlying reasons for all opinions expressed must be included in the report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate. If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

